On July 24, 2000, the defendant was sentenced to thirty (30) years in the Montana State Prison, plus an additional ten (10) years for being a persistent felony offender, to run consecutively, for a total of forty (40) years, which shall run consecutive to the sentences received in Cause Numbers DC-97-140 and DC-97-124.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present- and was represented by Mark McLaverty. The state was represented by Geoffrey Mahar.
The Defendant having been duly informed of the amendedjudgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon.
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended tosixty (60) years in the Montana State Prison, with thirty (30) years suspended. The remainder of the sentence shall remain the same, with the conditions which Judge Langton imposed for parole also being applicable to any period of probation.
Hon. Ted L. Mizner, District Court Judge.